Citation Nr: 0422976	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  03-15 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




INTRODUCTION

The veteran had active duty from May 1968 to February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA), that denied the above claims.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

A psychiatric disorder did not have its onset during active 
service or result from disease or injury in service.  


CONCLUSION OF LAW

The veteran is not entitled to service connection for an 
acquired psychiatric disorder.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

VA has a duty to notify and assist the veteran in the 
development of facts pertinent to his claim.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Concerning VA's duty to notify the 
appellant, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  A notice, 
as required by 38 U.S.C. § 5103(a), must also be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA satisfied this duty by means of a letter to the veteran 
from the RO dated in January 2001.  The RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim for service connection 
and of what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The content and timing of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's service medical 
records and post-service VA and private treatment records.  
There is no indication of any relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d).  The veteran was 
examined by VA in January 2001.  Also of record is a 
compressive psychological evaluation from the veteran's 
private medical provider.  Though the veteran has requested 
another examination, the evidence does not indicate that his 
major depressive disorder may be associated with his active 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (VA was not required to provide the veteran with a  
medical examination absent a showing by veteran of a causal 
connection between the disability and service).  Therefore, 
re-examination is not warranted and no further assistance to  
the veteran is required.  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Service connection for an acquired psychiatric disorder

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current  
disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

Service connection for certain diseases, including psychosis, 
may be established based on a legal "presumption" by showing 
that it  manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

The standard of proof to be applied in decisions on claims 
for veterans benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

For the following reasons, the Board concludes that the 
evidence in this case preponderates against the claim for 
service connection for an acquired psychiatric disorder.  The 
veteran's service medical records are negative for 
complaints, findings, or diagnoses of a psychiatric 
disability.  On separation examination in January 1972, 
psychiatric evaluation was normal.

At VA examination in January 2001, for mental disorders, the 
veteran's history and present complaints of severe 
depression, rage, and anxiety were noted.  His premilitary, 
military, and post-military history were discussed in detail.  
A mental status examination was done.  In the discussion 
section, the examiner stated that the veteran's 
symptomatology met the criteria for a major depressive 
disorder.  He also suffered from borderline and dependent 
personality traits.  It was noted that he may also suffer 
from PTSD.  The Axis I diagnosis was major depressive 
disorder, chronic, recurrent and severe without psychotic 
features, and other diagnoses.  On a corresponding general 
medical examination on the same date, one of the diagnoses 
was that the veteran seemed to have fairly severe depression, 
which had not been previously treated.  

Private medical records from the Clackamas County Medical 
Health (CCMHC) show that the veteran underwent an initial 
assessment and extensive psychiatric evaluation in January 
2001.  The focus of the evaluation was on the veteran's 
military memories and concerns.  However, in the assessment, 
the examiner stated the veteran's current situation in 
detail, as well as his scores on concurrent psychological 
testing.  The diagnoses were Rule out PTSD, Rule out Major 
Depression, and Rule out Cognitive Deficit, NOS, with Axis 
II, probable personality disorder, NOS with antisocial, 
narcissistic, and passive-aggressive traits.  At the initial 
assessment the diagnosis was PSTD, and no mention was made 
regarding major depressive disorder.  

Additional VA treatment records dated through August 2002 
reflect that the veteran has undergone individual treatment 
for psychiatric symptoms.  The diagnosis was usually stated 
as PTSD, with mixed personality disorder with anger 
dyscontrol.

There is no competent evidence of record which connects the 
veteran's major depressive disorder, first diagnosed many 
years after service, to his active duty.  There are no 
medical opinions contained in any of the veteran's post-
service medical records relating a major depressive disorder 
to his military service, and the veteran's statements are not 
competent in this regard.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Additionally, the veteran has been diagnosed as having a 
personality disorder.  However, personality disorders are not 
diseases or injuries within the meaning of applicable law.  
38 C.F.R. §§ 3.303(c), 4.9 (2003).  

In view of the foregoing, the evidence preponderates against 
the claim for service connection for a acquired psychiatric 
disorder (other than PTSD).  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit 
of the doubt rule.  See 38 U.S.C. § 5107(b); 38 C.F.R. 
§ 3.102 (2003). 


ORDER

Service connection for an acquired psychiatric disorder, 
other than PTSD, is denied.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim for service connection 
for PTSD so that he is afforded every possible consideration.

The RO should attempt to verify the veteran's alleged 
stressors.  The veteran has provided some details for the 
alleged stressors.  Although he did not respond to the RO's 
request for information in January 2001, at VA and private 
medical examinations he stated that while in Vietnam he was 
under rocket and mortar attack in Da Nang, saw an A4 bomber 
plane crash at Da Nang Air Base, and saw body bags lined up 
awaiting shipment to the U.S.  The RO should give him an 
opportunity to provide additional details regarding these 
events.  The veteran is advised that this information is 
vitally necessary to obtain supportive evidence of his 
particular stressful events, and if he does not provide 
sufficient details, an adequate search for verifying 
information cannot be conducted.  Based on the statements he 
has submitted, the RO should contact the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) for its 
assistance in verifying the reported stressors.  

The veteran has been diagnosed as having PTSD.  Therefore, he 
should be examined by VA to determine whether he has PTSD 
related to claimed in-service stressors, if such stressors 
are verified.  

Accordingly, the case is remanded for the following:

1.  Advise the veteran to submit more 
specific and any verifying information 
that he can regarding the stressors he 
claims to have experienced in service.  He 
should provide as many details as possible 
of the claimed stressors such as dates, 
places, detailed descriptions of the 
events, and any other identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
detail.  He may submit statements from 
fellow service members or others that 
witnessed or knew of the alleged events at 
the time of their occurrence.  

2.  The RO should send what information 
it has about the veteran's active service 
and reported stressors to the USASCRUR to 
see if any information can be provided to 
confirm or verify the occurrence of the 
veteran's claimed stressors.  

3.  Review the file and make a 
determination as to whether the veteran 
is a veteran of combat and if any of his 
stressors are related to combat.  Prepare 
a memorandum describing which of the 
veteran's stressors have been verified 
and established as having occurred during 
military service.

4.  If any of the veteran's stressors are 
verified, schedule him for a VA 
psychiatric examination.  Prior to 
conducting the examination, the examiner 
should be given a copy of this remand and 
the veteran's claims folder and should 
review the veteran's medical history, and 
the RO's memorandum detailing which 
stressors have been verified for purposes 
of this claim.  The diagnosis should be in 
accordance with the American Psychiatric 
Association's: Diagnostic and Statistical 
Manual of Mental Disorders-IV.  All 
necessary special studies or tests 
including appropriate psychological 
testing and evaluation is to be 
accomplished.  

The examination report should reflect 
review of pertinent material in the claims 
folder.  The examiner should integrate the 
previous psychiatric findings and 
diagnoses with current findings to obtain 
a true picture of the veteran's 
psychiatric status. 

The examiner must express an opinion as 
to whether the veteran meets the criteria 
for PTSD contained in DSM-IV, and if he 
meets such criteria, whether PTSD can be 
related to the stressor or stressors 
reported and established, based on the 
RO's memorandum, as having occurred 
during the veteran's active service. 

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the requested examination does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2003); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

6.  Finally, readjudicate the veteran's 
claim, with consideration of the entire 
record and all applicable laws and 
regulations.  If the decision with 
respect to the claim remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and be given a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



